MEMORANDUM **
The United States of America appeals from the 24-month sentence imposed on Dewayne Donelson following his guilty-plea conviction for distribution of at least five grams of cocaine in the form of crack cocaine, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(B)(iii). We have jurisdiction under 28 U.S.C. § 1291. We vacate and remand for re-sentencing.
The government contends that the district court erred when it imposed a sentence below the statutory mandatory minimum after considering disparities in sentences for offenses involving crack and powder cocaine. “Congress intended not to disturb statutory mínimums through the application of the [18 U.S.C.] § 3553(a) factors.” See United States v. Wipf, 620 F.3d 1168, 1171 (9th Cir.2010). Because the district court based the sentence on a factor set forth in 18 U.S.C. § 3553(a), rather than subsections (e) or (f), we vacate and remand for re-sentencing.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.